MEMORANDUM **
Rafael Guzman-Orantes appeals his 41-month sentence following a conviction by guilty plea for being an illegal alien found in the United States following deportation after having been convicted of an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We decline to reach on direct appeal Guzman-Orantes’ sole contention that trial counsel was ineffective. See United States v. Robinson, 967 F.2d 287, 290 (9th Cir.1992) (stating that ineffective assistance of counsel is more properly raised on collateral attack under 28 U.S.C. § 2255 unless the record is sufficient or there is an obvious denial of adequate representation).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.